                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                SPARTANBURG DIVISION

UNITED STATES OF AMERICA,                  )       CIVIL ACTION NO.: 7:17-cv-03353-DCC
                                           )
               Plaintiff,                  )
                                           )
               vs.                         )
                                           )
$93,500 IN UNITED STATES                   )
CURRENCY,                                  )
Asset ID: 17-DEA-633877,                   )
                                           )
               Defendant in Rem            )



                             CONSENT ORDER OF FORFEITURE

       This in rem forfeiture action was filed on December 13, 2017, concerning $93,500 in United

States currency (the ADefendant Currency@) seized on or about August 9, 2017, by the United States

Drug Enforcement Agency (“DEA”).

       The Government served the known potential claimant, Kendrick Lamont Harris

(AClaimant@), by providing him with actual notice, as set forth in the Notice of Judicial Forfeiture

filed with the court on December 13, 2017 (Docket Entry 5). As set forth in the Declaration of

Publication filed with the court on January 16, 2018 (Docket Entry 8), and in accordance with

Supplemental Rule G(4), Fed.R.Civ.P., notice of this forfeiture action was published on an official

internet government forfeiture site, Awww.forfeiture.gov@, for at least 30 consecutive days,

beginning on December 14, 2017, and ending on January 12, 2018. Any person claiming an interest

in the Defendant Currency was required to file a claim within sixty days after the first date of such



                                         Order, p. 1 of 3
publication (by February 12, 2-18). All time limits for the filing of claims have now expired, with

no requests for extensions of such time limits having been requested or granted.

       The United States and Kendrick Lamont Harris have reached the following agreement. The

Defendant Currency, to wit, $93,500 in United States Currency, is to be found and held forfeited,

condemned, quit-claimed and abandoned to the United States, and shall be disposed of by the United

States pursuant to law as a forfeited asset.

       The parties agree that each side shall bear its own costs.

       NOW THEREFORE, the Court being fully advised, and based on the Stipulation for

Compromise Settlement, which is incorporated herein by reference, it is

       ORDERED, ADJUDGED, AND DECREED, that:

       1.       All persons and entities other than Kendrick Lamont Harris claiming any right, title

or interest in or to the Defendant Currency are hereby held in default; and default judgment is entered

against them.

       2.       Pursuant to 18 U.S.C. '' 981(a)(1)(A), 981(a)(1)(C) and 21 U.S.C. ' 881(a)(6), the

Defendant Currency, to wit, $93,500, is hereby forfeited, condemned, quit-claimed and abandoned

to the United States of America.

       4.       Clear title in and to the aforesaid $93,500 of the Defendant Currency is hereby vested

in the United States of America, and no other right, title or interest exists therein. All other claims

in or to said $93,500 of the Defendant Currency are hereby forever foreclosed and barred.

       5.       The $93,500 of the Defendant Currency forfeited herein shall be disposed of by the

Government in accordance with law.



                                          Order, p. 2 of 3
       SO ORDERED this 22nd day of January, 2019.


                                        s/Donald C. Coggins, Jr.
                                        United States District Judge


Spartanburg, South Carolina




                                    Order, p. 3 of 3
